Elias Cantu, Jr., Hector Cantu,
                                                                      Mary Cantu, Cynthia Cantu,
                                                                      Leticia Cantu, Emilio Cantu,
                                                                      and Ivar Cantu, Individually
                                                                      and as the Heirs of Maria /s

                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 19, 2014

                                       No. 04-14-00329-CV

   SAVASENIORCARE ADMINISTRATIVE SERVICES, L.L.C., SSC Rio Grande City
               Operating Company, L.P. and Mark Anthony West,
                                Appellants

                                                 v.

Elias CANTU, Jr., Hector Cantu, Mary Cantu, Cynthia Cantu, Leticia Cantu, Emilio Cantu, and
          Ivar Cantu, Individually and as the Heirs of Maria Maldonado Cantu,
                                        Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-13-669
                          Honorable Jose Luis Garza, Judge Presiding

                                          ORDER
         The trial court clerk has filed a notification of late record stating that the clerk’s record
has not been filed because appellants have failed to pay or make arrangements to pay the clerk’s
fee for preparing the record and that appellants are not entitled to appeal without paying the fee.
It is therefore ORDERED that appellants provide written proof to this court within ten (10) days
of the date of this order that either (1) the clerk’s fee has been paid or arrangements have been
made to pay the clerk’s fee; or (2) appellants are entitled to appeal without paying the clerk’s fee.
If appellants fail to respond within the time provided, this appeal will be dismissed for want of
prosecution. See TEX. R. APP. P. 37.3(b).

                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court